Citation Nr: 1029493	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-03 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntingdon, WV.  
The Veteran testified at a Board hearing at the RO in July 2007 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  The 
Veteran was not afforded a VA examination regarding his 
psychiatric disabilities.  The RO attempted to verify the 
Veteran's claimed stressors without success.  However, the Board 
notes that VA has recently revised the regulations regarding 
stressor verification.  Under the new regulation, if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, then the requirement for corroborating 
the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 
75 Fed. Reg. 39843 (effective July 13, 2010)).

VA records continuously show that the Veteran was diagnosed with 
PTSD from Vietnam.  Additionally, he has been diagnosed with 
anxiety.   He received the Vietnam Service Medal with two Bronze 
Service Stars as indicated by the Veteran's DD-214 form.  The 
record also contains a statement from the Veteran describing 
several claimed stressors as well as testimony at the July 2007 
Board hearing.  The Veteran described an ambush by snipers 
between August and September 1968.  The Veteran also reported one 
stressor in particular when the trucks pulled into Fire Base 13 
and they were hit with shots and mortars.  The Veteran reported 
that one mortar hit so close to the truck that the impact from 
the mortar threw him out the passenger side.  The Veteran noted 
that the convoy commander wanted him to stay, but the Veteran 
managed to get the truck running again because he did not want to 
stay there.  He reported that he was scared with the bullets 
flying around.  The Veteran also stated that he was on guard duty 
one night in November or December of 1968 and they were attacked.  
He noted that a mortar round went off in front of one of the 
guard houses.  Under the new regulations, the Board finds that 
verification is not required regarding these reported stressors.  

Based on the information above, the Board finds that a VA 
examination is required to determine whether the Veteran's 
current psychiatric disabilities are related to his active 
service.  The examiner should specifically address whether any 
diagnosis of PTSD is due to fear of hostile military or terrorist 
activity and whether the claimed stressors are adequate to 
support a diagnosis of PTSD, and in fact did lad to the Veteran's 
PTSD.

Additionally, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) letter does not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should also 
ensure compliance with all notice and assistance requirements 
under the VCAA, as outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished an 
appropriate VCAA letter as to entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  
This letter should advise the Veteran of the 
evidence necessary to substantiate his claim, 
as well as what evidence he is to provide and 
what evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should also 
include an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The Veteran should then be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of any current 
psychiatric disability, to specifically 
include PTSD.  The examiner should review the 
claims file.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should list all current psychiatric 
disabilities and clearly address the 
following:

a.)  As to any current diagnosis of PTSD, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's claimed stressors are adequate to 
support a diagnosis of PTSD and whether the 
Veteran's PTSD is related to the claimed 
stressors.  In addition, the examiner should 
please specifically state whether or not the 
underlying stressor is related to a fear of 
hostile military or terrorist activity.

b.)  As to any other psychiatric disability, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
current disability is causally or 
etiologically related to the Veteran's active 
service.  

A complete rationale should be provided for 
any opinion offered.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if service connection is 
warranted for an acquired psychiatric 
disability, to include PTSD.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

